NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


             JP MORGAN CHASE BANK NA, Plaintiff/Appellee,

                                         v.

          TINEE ANTOINITA CARRAKER, Defendant/Appellant.

                              No. 1 CA-CV 17-0587
                                FILED 4-26-2018


            Appeal from the Superior Court in Maricopa County
                           No. CV2017-004996
                The Honorable Kerstin G. LeMaire, Judge

             AFFIRMED IN PART AND VACATED IN PART


                                    COUNSEL

Tinee Antoinita Carraker, Buckeye
Defendant/Appellant

Dickinson Wright PLLC, Phoenix
By Michael J. Plati, Michael R. Scheurich, Holly Zoe
Counsel for Plaintiff/Appellee



                        MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge James B. Morse Jr. joined.
                       JP MORGAN v. CARRAKER
                           Decision of the Court

H O W E, Judge:

¶1              Tinee Carraker appeals the trial court’s entry of summary
judgment in favor of JP Morgan Chase Bank NA (“Chase”), in which the
court declared Carraker’s UCC Form 1 Financing Statement (“UCC–1”)
void ab initio, permanently enjoined Carraker from attempting to dispose of
Chase’s assets, and awarded Chase $500 in damages under A.R.S. § 47–
9527(A). For the following reasons, we affirm in part and vacate in part.

                 FACTS AND PROCEDURAL HISTORY

¶2            In May 2016, Carraker gave a “promissory note” to Chase’s
branch in Buckeye, Arizona. The note was payable by Carraker to Chase in
the amount of $42 billion dollars. The note stated that Chase may collect
$200 per month from Carraker or sell the note. She asserted that Chase had
accepted her note by remaining silent or not returning it to her after 14 days
had passed. Carraker claimed that through her delivery of the note to
Chase, Chase became obligated to either accept the terms of the note or
return the note to her. When Chase did neither, Carraker claimed that she
was entitled to file a UCC–1 showing that she had a lien on Chase’s assets.

¶3             Thereafter, Carraker filed a UCC–1 in Washington asserting
that she held a lien against Chase’s assets for $3 trillion dollars. She then
emailed Chase’s executive office to notify it of her intent to dispose of
Chase’s assets to satisfy the lien. In response, Chase filed its “Verified
Complaint” and “Application for Preliminary Injunction and Order to
Show Cause” seeking to enjoin Carraker from attempting to sell Chase’s
assets. Chase further sought a declaration that Carraker’s UCC–1 was void
ab initio because Chase never authorized the filing under A.R.S. § 47–9509.
The court issued an order to show cause and granted Chase a preliminary
injunction after a hearing, finding that Chase would suffer irreparable harm
if Carraker was allowed to proceed as she had threatened.

¶4           During this time, Carraker filed numerous papers with titles
such as, “Defendant Statement of Facts Court Should Know These Facts”
and “Defendant See the Problem Soon You Will Too,” but never filed an
answer to Chase’s complaint or asserted a counterclaim.1 She then moved
for summary judgment asking the court to find that Chase lost or destroyed
her note, which made her lien and UCC–1 on Chase’s assets valid. Chase


1     The court declared Carraker a vexatious litigant after she filed
numerous papers and motions throughout the pendency of litigation that
did not address the claims raised by Chase’s complaint.


                                      2
                        JP MORGAN v. CARRAKER
                            Decision of the Court

responded and cross-moved for summary judgment. Chase’s Vice
President of Operations provided an affidavit stating that Chase did not
accept Carraker’s note, did not owe Carraker money, and had no open
agreements or deposit relationships with Carraker.

¶5             Thereafter, the court granted summary judgment in Chase’s
favor, declared Carraker’s UCC–1 filing void ab initio, and permanently
enjoined Carraker from attempting to dispose of Chase’s assets. Regarding
the UCC–1 filing, the court found that A.R.S. §§ 47–1101–10101 permitted
the filing of a financing statement only where the debtor authorized the
filing in an authenticated record or agreed to be bound by a security
agreement. It further found that Chase and Carraker had no agreement and
that she had no security interest in Chase’s assets. Pertaining to the
injunction, the court found that Chase had shown that (1) it had suffered an
irreparable injury, (2) the remedies available at law were inadequate to
compensate for that injury, (3) the balance of hardships favored Chase, and
(4) a permanent injunction would serve the public interest. The court also
awarded Chase $500 under A.R.S. § 47–9527(A).

¶6            Carraker appealed before the entry of final judgment. This
Court stayed the appeal pending the trial court’s entry of final judgment.
The trial court then entered its “Final Judgment” and Carraker’s appeal was
reinstated.

                               DISCUSSION

¶7             Carraker claims that the court erred by granting Chase
summary judgment, thereby declaring her UCC–1 on Chase’s assets void
ab initio and permanently enjoining her from disposing of Chase’s assets.
Specifically, she argues that insufficient evidence supported the trial court’s
order. The grant or denial of summary judgment is reviewed de novo.
Jackson v. Nationwide Mut. Ins. Co., 228 Ariz. 197, 199 ¶ 8 (App. 2011). An
order granting an injunction is reviewed for a clear abuse of discretion.
LaFaro v. Cahill, 203 Ariz. 482, 485 ¶ 10 (App. 2002).

              1. UCC–1 Void Ab Initio

¶8            Under Arizona’s version of the Uniform Commercial Code,
A.R.S. § 47–1101–10101, a person may file a financing statement only if the
debtor authorizes the filing in an authenticated record or agrees to be bound
by a security agreement. A.R.S. § 47–9509(A), (B). Here, Chase presented an
affidavit from its Vice President of Operations stating that Chase had not
entered into any agreements with Carraker. Carraker presented no
authenticated record or other agreement showing that Chase had


                                      3
                        JP MORGAN v. CARRAKER
                            Decision of the Court

authorized the UCC–1 filing, and her claim that Chase failed to return the
note is legally insufficient to prove authorization. Thus, sufficient evidence
supported the court’s determination that Carraker had no security interest
in Chase’s assets and that the UCC–1 was void ab initio.2

              2. Statutory Damages Award

¶9            Under A.R.S. § 47–9527(A), a person who causes a record to
be filed and “who knows or has reason to know that the record is
unauthorized under § 47–9509” is liable to a debtor affected by the record.
The person is liable “for the sum of at least five hundred dollars or for treble
the actual damages caused by the record, whichever is more, and
reasonable attorney fees and costs of the action, if the person . . . wilfully
refuses to terminate or correct the record . . . .” A.R.S. § 47–9527(A). Here,
Carraker did not present evidence that Chase authorized the UCC–1 or that
they agreed to be bound by a security agreement. After Chase denied that
it had accepted her note, Carraker then had reason to know that the UCC–
1 was unauthorized, but did not retract it. As such, sufficient evidence
supported the trial court’s award of statutory damages to Chase.

              3. Carraker’s Additional Arguments on Appeal

¶10           Carraker also claims that the trial court erred by not including
facts in its order for summary judgment. The court, however, was not
required to state findings when ruling on a Rule 56 motion. See Ariz. R. Civ.
P. 52(a)(3). She further claims that the court (1) erred by not calling the
“Buckeye Arizona Police Department, FDIC, Federal Reserve, OCC or the
White House records department” to obtain more evidence and that (2) the
Federal Reserve Act supported her assertion that Chase’s loss or
destruction of her note entitled her to assert a lien on Chase’s assets and file
the UCC–1. These arguments are insufficiently briefed and deemed waived.
See In re Aubuchon, 233 Ariz. 62, 64 ¶ 6 (2013).

              4. Attorneys’ Fees and Costs on Appeal

¶11          Chase requests attorneys’ fees and costs incurred on appeal
under A.R.S. §§ 12–341, –341.01(A), –342, 47–9527(A), and Arizona Rule of
Civil Appellate Procedure (“ARCAP”) 21. As this action arises out of
purported contracts between Carraker and Chase, we award Chase its

2     Because the court found that the UCC–1 was void ab initio, the
permanent injunction preventing Carraker from enforcing the UCC–1 was
unnecessary. Therefore, we vacate that portion of the court’s summary
judgment order.


                                       4
                      JP MORGAN v. CARRAKER
                          Decision of the Court

reasonable attorneys’ fees and costs under A.R.S. § 12–341.01(A) upon its
compliance with ARCAP 21.

                             CONCLUSION

¶12          For the foregoing reasons, we affirm in part and vacate in
part.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5